UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53311 JayHawk Energy, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-0990109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6240 E. Seltice Way, Suite C, Post Falls, Idaho 83854 (Address of principal executive offices) (208) 667-1328 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of August 12, 2010, there were 48,980,326 shares of the issuer's $.001 par value common stock issued and outstanding. 1 JAYHAWK ENERGY, INC. Quarterly Report on Form 10-Q for the Quarterly Period EndingJune 30, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets: June 30, 2010 (Unaudited) and September 30, 2009 3 Consolidated Statements of Operations: Three Months and Nine Months Ended June 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows: Nine Months EndedJune 30, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Unaudited Financial Statements: June 30, 2010 6 Item 2. Management Discussion and Analysis 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JAYHAWK ENERGY, INC. Consolidated Balance Sheets June 30, 2010 September 30, 2009 Assets Unaudited Current Assets Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts (Note 3) Other Current Assets Total Current Assets Plant, Property and Equipment Unproved oil and gas properties, net of allowance for impairment and accumulated amortization (Note 4) Proved and developed oil and gas properties net of accumulated depreciation, depletion and amortization (Note 5) Computers, office equipment, furniture and leasehold improvements, net of accumulated depreciation Total Net Plant, Property and Equipment Other Long-Term Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Working and royalty interests payable Other payables and accrued costs Convertible promissory notes maturing in less than 1 year (Note 6) Total Current Liabilities Commitments and Contingencies Long-Term Liabilities (Note 7) Total Liabilities Stockholders' Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding Common Stock; $0.001 par value; 200,000,000 shares authorized; 48,867,549 shares issued and outstanding at June 30, 2010, and 44,509,496 shares issued and outstanding at September 30, 2009 (Note 8) Additional paid-in capital Stock issuance obligation Accumulated deficit (
